COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00379-CR


Brandon Wayne Russell                     §    From the 355th District Court

                                          §    of Hood County (CR12391)

v.                                        §    August 26, 2016

                                          §    Opinion by Justice Walker

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the $893.98 fine. The sum of $893.98 shall also be removed from the order to

withdraw funds from appellant’s inmate trust account.       It is ordered that the

judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker__________________
                                        Justice Sue Walker